SlMRALL, C. J.,
delivered the opinion of the court.
The only question really presented by the record for decision is, whether the Circuit Court had jurisdiction to award the process of garnishment against the plaintiff in error, and to take *688cognizance of proceedings arising thereon, and render judgment. The fifth section of the act of July 11, 1870 (Acts 1870, p. 85), makes it the duty of the clerk of the Circuit Court to-enroll all judgments rendered by the County Court which were unsatisfied, and “ to issue executions thereon, in the usual form, as though said judgment was rendered in the Circuit Court.” Prior sections had directed appeals pending in the County Court to be transferred to the Circuit Court; and all other pending suits to be transferred either to a Justice’s Court or the Circuit Court, according as the amount in controversy might be. Such is the disposition of the business of the County Court, made by the act which abolished it.
The objection to the jurisdiction of the Circuit Court is predicated of the fourteenth section of the sixth article of the Constitution. That section confers on Circuit Courts original jurisdiction in all civil matters only when the principal amount in controversy exceeds $150. If the fifth section of the act of 1870 transferred original jurisdiction, and the amount in controversy did not come up to the constitutional standard,the Circuit Court could not take cognizance.
Was the proceeding against the plaintiff in error “ original,” in the meaning of the Constitution ? The interpretation which has been uniformly placed on that word in the Constitution of 1832 was, that it embraced suits begun in the Circuit Court. Without question, the legislature has empowered the Circuit Court to entertain, and decide de novo, appeals from justices of the peace, and to review their judgments on questions of law brought up by certiorari. Such appeals were not suits originating in the Circuit Court. Garnishment is in the nature of process of satisfaction, — a mode by which the credits and choses in action of the judgment debtor are subjected to the creditor’s judgment; though in some respects an original suit, yet it is a collateral proceeding, looking to the satisfaction of a judgment. It never has been questioned or doubted that the Circuit Court could issue whatever process may be needed for satisfaction of a judgment, in cases appealed from a justice of the peace, and try all incidental and collateral issues that may arise thereon. If may issue garnishment process, and may try issues involving the right to property which has been levied *689on. A garnishment might give rise to all the contestations which could be litigated between the judgment debtor and the garnishee ; just as if the former had sued as plaintiff to recover the debt the subject of the garnishment. And in this aspect it has the elements of an original suit. We simply mean to affirm that, in the sense of the Constitution, and without violation of the fourteenth section of the sixth article, it was competent for the legislature to assign to the Circuit Court power to issue final process on judgments which had been rendered by the County Court; and, as incidental to that, to issue all writs necessary to obtain satisfaction, such as scire facias, to revive the judgments, garnishment, and the like, and to try and decide all issues that might arise thereon.
There was no issue between the parties in the Circuit Court. The documents, commented on by counsel, copied into the transcript by the clerk are improperly there, and constitute no part of the record on this writ of error.
It is also assigned for error that the service on the plaintiff in error did not justify the judgment. Enough appears to satisfy us that a copy was given to the party.

Judgment affirmed.